DETAILED ACTION
This Office Action follows a response filed on March 15, 2021. Claims 1-6 and 9 have been amended; claims 7-8 and 9 have been cancelled; no claims have been added.
In view of amendments and remarks, the rejection of claims 1-3 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the rejection of claims 1-5 and 7 under 35 U.S.C. 103 as being unpatentable as obvious over Shen et al. (U.S. Patent Application 2008/0261018 A1), the rejection of claims 9-11 under 35 U.S.C. 103 as being unpatentable as obvious over Shen et al. (U.S. Patent Application Publication 2008/0261018 A1) as applied to claims 1-5 and 7 above and further in view of Yu et al. (CN 105295175 A), and the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable as obvious over Shen et al. (U.S. Patent Application Publication 2008/0261018 A1) as applied to claims 1 -5 and 7 above, and further in view of D.O. Castro et al. “Materials prepared from biopolyethylene and curaua fibers: Composites from biomass”, Polymer Testing, 31, 2012, pp. 880-888 have been withdrawn.
Claims 1-6 and 9 are pending.

Allowable Subject Matter
Claims 1-6 and 9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The present claims 1-6 and 9 are allowable over the closest references: Shen et al. (U.S. Patent Application 2008/0261018 A1), Yu et al. (CN 105295175 A) and Castro et al. “Materials prepared from biopolyethylene and curaua fibers: Composites from biomass”, Polymer Testing 31, 2012, pp. 880-888.
	Shen discloses a thermoplastic/natural cellulosic fiber composite in pellet form comprising: a) 20-60 weight percent, preferably 20-55 weight percent, of one or more thermoplastic; b) 40-80 weight percent, preferably 45-80 weight percent of cellulosic fibers; and c) 0.5 to 15 weight percent of a compatibilizing agent-based on the weight of the cellulosic fiber. The thermoplastic material is selected from the group consisting of polyvinyl chloride, chlorinated polyvinyl chloride, high density polyethylene, low density polyethylene, polypropylene, other olefin resins, polystyrene, acrylonitile/styrene copolymers, acrylonitrile/butadiene/styrene copolymers, ethylene/vinyl acetate copolymers, polymethyl methacrylate and vinyl chloride copolymers. The cellulosic fiber comprises a natural fiber, preferably wood fiber. The compatibilizing agent is a polymer comprising monomer units selected from maleic anhydride, acrylic acid and methacrylic acid. The process for obtaining the composite comprises the steps of: (a) pre-drying the fibers; (b) preparing the compositions of polymer and cellulose fiber in a mixing chamber coupled to a rheometer; (c) forming the mixture into a form useful for further processing, such as pellets; (d) forming the composite into a final article by extrusion or injection molding (abstract, claims).
Yu discloses a polyethylene/wood powder composite and a preparation method thereof. Raw materials and assistants used by the polyethylene/wood powder composite comprise: 70-90 parts of polyethylene, 10-30 parts of wood powder, 
Yu describes a method for preparing a polyethylene/wood flour composite, comprising the following steps: (1) the raw materials are prepared, and the wood flour is processed into a powder by a milling machine (the wood powder is controlled in the size of 200-300 mesh by the sieving powder) and then the polyethylene and the wood flour are dried to control the moisture content of 10% or less; (2) the polyethylene is firstly added into a mixer, then wood powder is added in order to get mixed raw materials; (3) the mixed raw materials are added to a twin-screw extruder; (4) a die was set at the exit of the twin-screw extruder to define a molded article (abstract; claims).
Furthermore Yu discloses a process of drying of cellulosic fibers at 60°C-80°C (paragraph [0020]).
Castro discloses composites of high-density biopolyethylene (HDBPE) obtained from ethylene derived from sugarcane ethanol and curaua fibers formed by first mixing in a torque rheometer followed by thermopressing. Additionally, hydroxyl-terminated polybutadiene (LHPB) was used as a compatibilizer agent. The fibers, HDBPE and LHPB were also compounded using an inter-meshing twin-screw extruder and, subsequently, injection molded (abstract).
Castro discloses the step of mixing a thermoplastic polymer and cellulose fibers in a torque rheometer, and the addition of a compatibilizer to a mixture containing a thermoplastic polymer and cellulose fibers (paragraph 2.3, page 882).

a)    cellulose pulp milling carried out in a knife mill consisting of a tube in which the cellulose pulp is milled by an axle with knives comprised within said tube:
b)    preparing a masterbatch consisting of the mixture of the milled cellulose pulp of step a) and a thermoplastic polymer in in a mixing chamber at a temperature ranging from about 90°C to about 300°C by:
b.1) adding and melting the thermoplastic polymer in the mixing chamber: and
b.2) after complete melting of the thermoplastic polymer, adding the milled cellulose pulp of step a) into the mixing chamber:
wherein the masterbatch comprises a thermoplastic polymer and the milled cellulose pulp of step a) at in a ratio of 10/90 to 90/10;
c)    milling the masterbatch of step b) into the knife mill;
d)    drying the milled masterbatch produced in step c) for 1 to 48 hours at 30°C to 100°C:and
e)    obtaining the thermoplastic composite pellets reinforced with cellulose pulp by means of the extrusion of the dried masterbatch of step e) and an additional thermoplastic polymer through a twin screw extruder using two gravimetric feeders, one for each product, with speeds ranging from 10 to 400 rpm and temperatures from about 90°C to about 300°C, as per amended claim 1.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	                                                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762